UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) OFFICE OF UNITED STATES TRUSTEE - REGION 3 FOR THE QUARTER ENDING JANUARY 3, 2009 TABLE OF CONTENTS Statement/Report Page Number Post-Confirmation Quarterly Summary Report 2 Consolidated Balance Sheet 3 Allocation of Disbursements among Legal Entities 4 1 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT Debtor's Name: Hancock Fabrics, Inc. and Subsidiaries Bankruptcy Number: 07-10353 Date of Confirmation:August 1, 2008 Reporting Period (month/year):October 5 - January 3, 2009 (in 000's) Beginning Cash Balance: 3,395 All receipts received by the debtor: Cash Sales: 80,731 Collection of Accounts Receivable: 208 Proceeds from Litigation (settlement or otherwise): 0 Sale of Debtor’s Assets: 35 Capital Infusion pursuant to the Plan: 0 Total of cash received: 80,974 Total of cash available: 84,369 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: (1,152 ) Disbursements made pursuant to the administrative claims of bankruptcy professionals: (628 ) All other disbursements made in the ordinary course: (78,420 ) Total Disbursements (80,200 ) Ending Cash Balance 4,169 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. Date: Signature Name/Title: Robert W. Driskell Chief Financial Officer 2 Balance Sheet (in 000's) October 4, January 3, 2008 2009 Assets Current assets: Cash and cash equivalents 3,395 4,169 Receivables, less allowance for doubtful accounts 2,608 2,909 Inventories 75,314 64,064 Income taxes refundable 8,118 0 Prepaid expenses 2,757 2,248 Total current assets 92,192 73,390 Property and equipment, at depreciated cost 46,289 45,822 Other assets 9,558 9,437 Total assets 148,039 128,649 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 20,828 23,001 Credit facility: Revolver 55,882 33,376 Credit facility: Term 8,731 9,736 Accrued liabilities 16,988 14,367 Other pre-petition obligations 3,636 2,154 Capital Lease Obligations 3,314 3,284 Postretirement benefits other than pensions 9,067 9,112 Pension and SERP liabilities 5,514 5,584 Other liabilities 8,469 8,071 Liabilities subject to compromise Accounts payable - - Accrued liabilities - - Income taxes payable - - Capital Lease Obligations - - Postretirement benefits other than pensions - - Pension and SERP liabilities - - Other liabilities - - Total liabilities 132,429 108,685 Total shareholders' equity 15,610 19,964 Total liabilities and shareholders' equity 148,039 128,649 3 Allocation of Disbursements among Legal Entities For the Post-Confirmation quarterly period ending January 3, 2009 (in 000's) Case # October 4, 2008 January3, 2009 Hancock Fabrics, Inc. 07-10353 58,034 39,517 Hancock Fabrics, LLC 07-10360 2,078 2,225 Hancock Fabrics of Michigan, Inc. 07-10354 0 0 HF Merchandising, Inc 07-10358 55,036 38,448 Hancockfabrics.com, Inc. 07-10357 505 0 HF Enterprises, Inc. 07-10359 3 5 HF Resources, Inc. 07-10356 2 5 115,658 80,200 Revenue allocation by entity October 4, 2008 January3, 2009 Hancock Fabrics, Inc. 62,570 77,737 Hancock Fabrics, LLC 3,021 3,410 Hancock Fabrics of Michigan, Inc. - - Hancockfabrics.com, Inc. 734 1,712 66,325 82,859 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. 4
